 


113 HR 3541 IH: Obamacare Taxpayer Bailout Prevention Act
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3541 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2013 
Mr. Griffin of Arkansas (for himself and Mr. Gardner) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To prevent a taxpayer bailout of health insurance issuers.
 
 
1. Short titleThis Act may be cited as the Obamacare Taxpayer Bailout Prevention Act. 
2.Prevention of bailout of health insurance issuersThe Patient Protection and Affordable Care Act is amended by striking section 1342 (42 U.S.C. 18062).
 
